Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “catch” (claim 1) must be shown or the feature(s) canceled from the claim(s). A thorough search of the disclosure reveals several mentions but the examiner can find no feature in the drawings that would represent a catch to a skilled artisan. Also missing from the figures is a “telescoping element” (claims 4, 5). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 3, 4, 5, 6, 17, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over George Noll (aka Noll) (US 3,092,260) in view Ketel (US 4,673,093).
	With respect to claims 1, 2, 17, 18, 19 & 20, Noll discloses - 
a crane boom 17 extending from a proximal end 16 at or near a base 3, 7 to a distal end 20 and being pivotable about a substantially horizontal axis 16 at a proximal end; 
a luffing assembly configured for pivoting a crane boom about an axis, an assembly comprising: 
a back stay frame 60, 61; and 
a winch assembly 9, 10 (C3/L19) configured for controlling a pivoted position of a crane boom relative to a back stay frame.
Noll does not disclose an adjustment mechanism comprising a catch. Van Ketel discloses an adjustment mechanism comprising a temporary connection 7, e.g. catch. Van Ketel’s connection 7 functions as a catch insomuch as “After removal of the temporary connection 7, the crane is ready for use.” (C2/L63) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Noll to include a catch, as taught by Van Ketel, such that the crane can be moored for heavy loads.
With respect to claims 3-6, Noll discloses a mechanism 89 for lowering a leg of a back stay frame. Noll also discloses that collapsible leg 70, 71 comprise respectively a top strut member 72 which slidably fit between spaced parallel lower struts 73, 74 as shown in FIG. 3.
s 9, 10, 12, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noll in view Ketel and further in view of Behrend (US 4,435,118).
	Noll does not disclose a utility boom extending generally laterally from a crane, wherein a utility boom is pivotable about a generally vertical axis. Behrend discloses a utility boom 3 extending generally laterally from a crane 2, wherein a utility boom 3 is pivotable about a generally vertical axis B. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Noll to include a utility boom extending generally laterally from a crane, wherein a utility boom is pivotable about a generally vertical axis, as taught by Behrend, which reduces turnaround times for cranes handling goods such as in the case of shipboard cranes handling goods.
Allowable Subject Matter
Claims 7, 8, 11, 13 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652